Citation Nr: 1236747	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to August 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011 and February 2012, the Board remanded these issues for additional development.  After completion of the most recently requested development, the matter is again before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to active military service.  

2.  The Veteran does not have tinnitus that is attributable to active military service.  

3.  The Veteran does not have a knee disorder that is attributable to active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service; sensorineural hearing loss may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

3.  The Veteran does not have a knee disorder that is the result of disease or injury incurred in or aggravated during active military service; arthritis may not be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding the claims on appeal.  Through a May 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims, as well as the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  All available and identified post-service treatment records have been secured.  The Veteran's service treatment records are not on file and according to the record, were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The identified notice letter advised the Veteran of this and requested that he provide NA Form 13055 in an effort to determine whether alternative records exist that may be helpful in his case.  The Veteran did not submit the requested form.  

The Veteran was also provided VA examinations in connection with these claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims.  The reports address the nature and etiology of the Veteran's knee and hearing disabilities; thus the Board is satisfied there was substantial compliance with its February 2012 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that VA has properly assisted the Veteran.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

An alternative method of establishing the second and/or third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If chronic disorders such as arthritis or sensorineural hearing loss manifest to a compensable degree within one year after separation from service, they may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed in detail below, the Board finds that the Veteran's sensorineural hearing loss and degenerative joint disease of the knees (now status post total bilateral knee replacements) did not manifest for many years after his discharge from service.  Thus, the presumption is not helpful in this case.

Hearing Loss and Tinnitus

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran has been diagnosed with bilateral sensorineural hearing loss that meets the definition of "impaired hearing" pursuant to  38 C.F.R. § 3.385.  He also contends that he has tinnitus.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is competent to diagnose tinnitus because of its unique and readily identifiable features, namely ringing in the ears, are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Although the Veteran's military records are unavailable, his separation document lists his specialty as "apprentice communication center specialist."  This specialty is not one that is ordinarily associated with exposure to damaging noise; however, the Veteran contends that his duty station was located next to a flight line, and that he was exposed to the sounds of aircraft.  

During a March 1999 VA hearing evaluation, the Veteran reported experiencing hearing loss for approximately 1 year, as well as "occasional tinnitus."  He had a history of 30 years of occupational noise exposure as a truck driver.  An audiogram showed "mild to moderate" bilateral sensorineural hearing loss.  The Veteran was advised to wear hearing protection.  The audiologist noted that she discussed potential eligibility for service connection; however, the Veteran "does not believe the [hearing loss] is related to his service time" and he was "not interested in [the] claim process."  

The Veteran underwent a second VA audiological consultation  in February 2009.  The Veteran indicated that he was a teletype operator during service, and did not indicate that he had acoustic trauma, hearing difficulty or tinnitus during service.  Mild to moderate bilateral sensorineural hearing loss was noted on audiogram, and the Veteran's reports of tinnitus were noted.  The audiologist noted that the Veteran was counseled on the service connection claims process.

The Veteran underwent a VA audiological examination in March 2012.  Review of the claims folder was noted.  The Veteran stated that his tinnitus had begun  approximately 15 years prior to the examination.  He reported that he was exposed to aircraft noise during service, and indicated that he did not wear hearing protection.  After his discharge from service, he worked as a truck driver for 40 years.  Bilateral sensorineural hearing loss was found on audiogram, and the Veteran's subjective reports of tinnitus were noted.  

After reviewing the claims folder and conducting an examination of the Veteran, the examiner found that it was less likely than not that the Veteran's hearing loss or tinnitus was caused by or a result of his military service.  She pointed out that the Veteran reported a history of hearing loss and occasional tinnitus for only one year during his March 1999 audiological evaluation, that he specifically denied that such hearing loss or tinnitus could be related to his service, and that he was not interested in filing a claim for service connection.  He also had a 40-year history of occupational noise exposure as a truck driver.  With respect to his tinnitus, the Veteran reported to the examiner that his symptoms had begun approximately 15 years prior, well after his separation from service.  

On review, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  In this case, when weighing the evidence of record, the Board finds compelling the lack of competent and credible evidence etiologically linking his currently diagnosed hearing loss and tinnitus to service.  In order for a claim to be granted, nexus evidence linking the present disorders to service or to continued symptoms since service is required.  Here, there is no such evidence.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record, such as no evidence of treatment for hearing loss or tinnitus for almost 40 years after his discharge, and his March 1999 reports that his symptoms had begun approximately 1 year prior and were unrelated to his service.  

The Veteran was scheduled for a VA examination to determine whether there was a nexus to service; however, as noted above, the examiner found that the Veteran's hearing loss and tinnitus were less likely than not related to his service in light of his statements made for the purpose of medical treatment in 1999 as to the onset of his symptoms, his 40 years of post-service occupational noise exposure, and his contention to the examiner that his tinnitus had begun only 15 years prior.  The examiner is a medical professional and competent to render an opinion in this matter.  There is no competent and credible evidence which rebuts her findings.  

The Veteran's assertions that his hearing loss and tinnitus are medically related to acoustic trauma during service may be afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence that establishes that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting evidence, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  In short, there is no competent and credible evidence showing that the Veteran has hearing loss or tinnitus that is attributable to service. 

The preponderance of the evidence is against the claims, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Knees

The Veteran asserts that he injured his knees during basic training and that his knees have hurt since that time.  In June 2006, the Veteran advised his treating physician that he had not sustained any injury to his left knee, but that he had frequent up and down motion with squatting as a truck driver, and had developed sudden pain about a week prior.  He was subsequently diagnosed with bilateral knee osteoarthritis, a torn meniscus in the left knee, and other left knee abnormalities.  

The Veteran underwent a VA examination of his knees in March 2012.  The examiner noted that the Veteran had undergone a total left knee replacement in October 2006, and a total right knee replacement in November 2007.  He denied any history of knee injury or treatment while in the military.  He reported that he had frequent up-and-down motion with squatting in his 40 years of employment as a truck driver.  According to the Veteran, knee pain had begun approximately 2 years prior to his surgeries.  

After reviewing the claims folder and conducting a physical examination of the Veteran, the examiner concluded that it was less likely than not that the Veteran's knee disabilities were medically related to his service.  (Although the examiner checked the box indicating that the Veteran's knee disabilities were, in fact, at least as likely as not related to his service, her detailed rationale for her opinion clearly sets forth many reasons why the Veteran's knee disabilities are not the result of service.  Thus, the indication that the Veteran's knee disabilities were at least as likely as not related to his service appears to be an error).  The examiner noted that the Veteran did not give a history of knee injuries or treatment for knee complaints during service, and that he did not seek treatment for knee pain for over 45 years after his separation from service.  The examiner pointed out that if the Veteran had had traumatic arthritis as a result of a knee injury during service, his symptoms would have manifested years before he first sought treatment in 2006, and would have prompted him to seek treatment years prior to 2006.  

While the evidence shows that the Veteran has current knee disabilities, it does not show that that a knee disability is related to an injury or disease incurred during active military service.  None of the Veteran's treatment providers has indicated that his knee disabilities had an onset during service.  The March 2012 VA examiner found that it was less likely than not that the Veteran's knee disabilities had their onset during service, because there was no history of treatment for knee disabilities for over 45 years after his discharge from service, and because the Veteran's knee disabilities would have manifested many years prior to 2006 and would likely have caused him to seek medical treatment.  The VA examiner is a medical professional and competent to render an opinion as to medical causation.  Her opinion is reasonably based on review of the claims folder, a physical examination of the Veteran, and is consistent with the Veteran's own self-reported history as to when the knee pain began (many years after service).  No evidence has been received which contradicts it.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his knee disorders.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although the Veteran is competent to describe knee pain that he experienced, the Board finds that any assertion as to in-service onset of knee pain and continuity of knee symptomatology since service is inconsistent with other evidence of record, including the Veteran's own history as reported on examination, and is therefore incredible.  The Veteran did not report a history of knee pain since service when he first sought treatment for his knees in 2006; in fact, he indicated that his pain had begun approximately 1 week prior, and indicated that he had engaged in frequent up-and-down motion and squatting in his 40 years as a truck driver.  The Veteran reiterated these assertions during his VA examination in March 2012, stating that he had never injured his knees during service and that his knee pain had an onset approximately 2 years before his total left knee arthroplasty in 2006.  This evidence is at odds with the Veteran's assertions in May 2009 that he injured his knees in basic training and that he has experienced knee pain since that time.  The inconsistency with which the Veteran reported the onset and frequency of his knee pain significantly diminishes the credibility of the assertions made in the prosecution of his claim for monetary benefits.  

Considering the overall evidence, including the VA examination, the clinical notes of record and the lay evidence presented by the Veteran, the Board finds that the negative evidence is convincing.  In short, given the lack of credibility underlying the Veteran's statements, the Board finds that the preponderance of the evidence is against the claim of service connection.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a knee disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


